Citation Nr: 1504077	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-32 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

Pursuant to a January 2013 Board remand, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of that hearing is of record.

The Veteran was represented by the Veterans of Foreign Wars previously but in January 2015 the Veteran appointed the Disabled American Veterans as his representative as reflected on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his bilateral pes planus, which pre-existed service, was aggravated by active duty.  He underwent VA examination in connection with his service connection claim in December 2011.  The VA examiner opined that it was less likely than not that the Veteran's pes planus was aggravated by service, and that any worsening was instead attributable to the natural progression of the disease as well as the Veteran's post-service career as a construction worker.  However, the Veteran testified in June 2013 that although he had worked construction for several years, he was primarily in a supervisory position where he was able to sit down whenever he became uncomfortable.  As the VA examiner did not address the specific type of construction work the Veteran did and may have been under the impression that it involved heavy physical labor, the Board finds remand is warranted to obtain an addendum opinion with consideration of the Veteran's assertions regarding his actual duties.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the December 2011 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion which takes into account the Veteran's statements regarding the type of construction work he did in his post-service career.  After consideration of such statements and a review of the evidence, to include the Veteran's service treatment records, VA examination report, and with consideration of the Veteran's other lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that any current pes planus was not aggravated during active duty, and the examiner should identify the evidence upon which this opinion is based.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale should be provided for any opinion or conclusion expressed.

2.  Thereafter, re-adjudicate the claim of entitlement to service connection for bilateral pes planus.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




